 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Buddy William Tafoya,                            No. CV-19-00105-TUC-RCC
10                 Plaintiff,                         ORDER
11   v.
12   Tucson Police Department, et al.,
13                 Defendants.
14
15
16          The Court received Mr. Tafoya’s response to the Motion to Stay. Although mailed
17   on time, the Clerk of Court did not receive the Response until August 28, 2019. The
18   Court has considered Mr. Tafoya’s response, but does not find his objections to a stay of
19   this matter overcome the fact that his claim is “related to rulings that will likely be made
20   in a pending or anticipated criminal trial.” See Wallace v. Kato, 549 U.S. 384, 393-94
21   (2007). Supreme Court precedent prevents this Court from hearing this case until
22   completion of the criminal matter. The Court’s Order staying this matter shall therefore
23   remain in effect.
24          Dated this 29th day of August, 2019.
25
26
27
28
